Citation Nr: 1009296	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  09-48 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran's DD Form 214 shows active service from August 
1952 to August 1956 and from November 1956 to November 1962.  
The Veteran also served in the Air Force Reserve from 
December 1962 to November 1979, with various periods as 
active duty training (ACDUTRA) and inactive duty training 
(INACDUTRA) during that time.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has current diagnoses of bilateral hearing 
loss and tinnitus.

2.  There is no competent evidence that relates the Veteran's 
current bilateral hearing loss and tinnitus to his period of 
active service.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in 
or aggravated by his military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2009).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of the 
VCAA letter from the agency of original jurisdiction (AOJ) to 
the Veteran dated in February 2009.  That letter effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by:  (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
service connection claims; (2) informing him about the 
information and evidence the VA would seek to provide; and 
(3) informing him about the information and evidence that he 
was expected to provide.  See also Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the February 2009 letter from the AOJ advised 
the Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in the content of his VCAA 
notice.    

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claims.  See 38 
U.S.C.A. § 5103A.  The AOJ has secured service treatment 
records (STRs), and a VA medical examination regarding the 
issues of service connection for hearing loss and tinnitus.  
The Veteran has submitted personal statements, and private 
medical evidence.  The Veteran has not provided authorization 
for the VA to obtain any additional private medical records, 
nor has he indicated that such records exist.  Therefore, the 
Board concludes that the duty to assist the Veteran in 
gathering information to advance his claims has been met.

The Board acknowledges the Veteran's belief that his VA 
medical examination was inadequate because "the examiner 
relied entirely on the lack of the showing of hearing loss... 
in service treatment records when rendering his or her 
opinion and as such the examination report is not adequate 
for rating purposes."  See the Veteran's December 2009 
substantive appeal (VA Form 9).  In making this argument the 
Veteran argued that the medical examinations were inadequate 
per the holding of Dalton v. Nicholson, 21 Vet. App. 23, 40 
(2007).  In Dalton, United States Court of Appeals for 
Veterans Claims (Court) held that when the combat presumption 
has been triggered, a medical examiner cannot rely on the 
absence of medical records corroborating that injury to 
conclude that there is no relationship between the 
appellant's current disability and his military service.  See 
also Smith v. Derwinski, 2 Vet. App. 137, 140 (1992) (noting 
that the purpose of section 1154(b) was "to overcome the 
adverse effect of a lack of official record of incurrence or 
aggravation of a disease or injury and treatment thereof" 
(citing H.R.Rep. No. 1157, 77th Cong., 1st Sess. (1941), 
reprinted in 1941 U.S.C.C.A.N. 1035)).  However, in this case 
there is no evidence that the Veteran was involved in combat, 
and as such the combat presumption is not for application.

In the Informal Brief of Appellant in Appealed Case submitted 
in January 2010, the Veteran's representative also argued 
that the VA audiology examination was inadequate because the 
examiner failed to take into account the Veteran's military 
occupational specialty (MOS) as well as the Veteran's Air 
Force Reserve STRs.  The VA has the duty to provide a medical 
opinion that is adequate for rating purposes.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  However, the 
Veteran's representative's contentions are not supported by 
the record.  In fact, the VA medical examination generally 
considered the Veteran's STRs, specifically reviewed the July 
1978 Air Force Reserve examination, and also specifically 
noted the Veteran's work as an air craft mechanic both in-
service and as a civilian.  As such, the January 2010 
examination provided by the AOJ is considered adequate for 
determining the Veteran's claims.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  Certain chronic 
diseases, including organic diseases of the nervous system 
such as sensorineural hearing loss, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

VA law provides that active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred in or aggravated in line of 
duty.  ACDUTRA is, generally, full-time duty in the Armed 
Forces performed by reserves for training purposes. 38 C.F.R. 
§ 3.6(c)(1).

VA law provides that active military, naval, or air service 
includes any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Active service 
also includes a period of inactive duty training during which 
an individual was disabled or dies from an acute myocardial 
infarction, cardiac arrest, or cerebrovascular accident.  38 
U.S.C.A. § 101(24).  Service connection for a person on 
inactive duty for training is permitted only for injuries, 
not diseases, incurred or aggravated in line of duty.  See 
Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  The VA General 
Counsel has held that it was the intention of Congress when 
it defined active service in 38 U.S.C.A. § 101(24) to exclude 
inactive duty training during which a member was disabled or 
died due to non- traumatic incurrence or aggravation of a 
disease process.  VAOPGCPREC 86-90.  The Court has held that 
VA service connection compensation presumptions do not apply 
to ACDUTRA or INACDUTRA service.  Biggins, 1 Vet. App. at 
477- 78.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002)). 

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Id.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Bilateral Hearing Loss 

The Veteran contends that he developed bilateral hearing loss 
as the result of acoustic trauma during service.  
Specifically, he alleges that he was exposed to acoustic 
trauma over the course of his service as a "jet engine 
mechanic" for 10 years in the Air Force and for 17 years in 
the Air Force Reserves.  See the Veteran's January 2009 
claim. 

As noted above, the first requirement for any service 
connection claim is the existence of a current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of bilateral 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Considering 
this, the most recent examination of record to measure the 
Veteran's hearing in regards to the standards provided in 
38 C.F.R. § 3.385 is the April 2009 VA audiology examination, 
which revealed the following bilateral hearing loss according 
to the requirements of 38 C.F.R. § 3.385:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
30
45
60
70
LEFT
25
30
35
45
45

With multiple auditory thresholds at frequencies above 40 
decibels for both the right and left ears, the Board observes 
that the Veteran clearly currently shows bilateral hearing 
loss as that is defined by 38 C.F.R. § 3.385.  Furthermore, 
the Veteran has submitted a private treatment record from 
Audiology Consultants dated March 2009.  Although the 
findings are presented in the form of a graphic 
representation, the private treatment record also indicates 
that the Veteran currently experiences hearing loss in 
accordance with 38 C.F.R. § 3.385.

The second requirement for any service-connected disability 
is of an in-service occurrence or aggravation of the injury.  
Shedden, 381 F.3d at 1167; see also Hensley, 5 Vet. App. at 
159.  The Veteran claims to be experiencing bilateral hearing 
loss as the result of exposure to acoustic trauma experienced 
over the course of the Veteran's 10 years of Air Force 
service and 17 years of service in the Air Force Reserve.  
See the Veteran's January 2009 claim, May 2009 notice of 
disagreement (NOD), and December 2009 VA Form 9.  The Veteran 
is competent to testify as to experiencing acoustic trauma in 
service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  The Veteran's military 
occupational specialty as an aircraft mechanic is verified by 
his DD Form 214.  The Veteran, and his representative, have 
argued that the Veteran should be conceded acoustic trauma 
due to his MOS.  See the Veteran's May 2009 NOD, December 
2009 VA Form 9, and January 2010 Informal Brief of Appellant 
in Appealed Case.

However, the Veteran has not indicated any specific event or 
events in which he was exposed to acoustic trauma during his 
service, or in particular specified any incidents of acoustic 
trauma occurring during his ACDUTRA or INACDUTRA Air Force 
Reserve service.  The Board notes that the VA's duty to 
assist is not a one-way street.  If a Veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Board also notes that there is no evidence of 
acoustic trauma in the Veteran's STRs, either during his 
initial Air Force service or during his later Air Force 
Reserve service.  In fact, the Veteran was provided with 
audiology examinations in June 1960, during his service with 
the Air Force, and in July 1968, June 1970, May 1973, July 
1976, and July 1978 during his service with the Air Force 
Reserve, all of which indicated normal hearing for VA 
purposes.  In addition in June 1967, July 1968, March 1969, 
May 1973, May 1974, May 1975, July 1976, and July 1978, when 
asked to provide a statement as to his medical history, the 
Veteran each time denied experiencing any ear trouble. 

The Board notes that for service connection, it is not 
required that a hearing loss disability by the standards of 
38 C.F.R. § 3.385 be demonstrated during service, although a 
hearing loss disability by the standards of 38 C.F.R. § 3.385 
must be currently present, and service connection is possible 
if such current hearing loss disability can be adequately 
linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  In other words, the laws and regulations do not 
require in-service complaints of or treatment for hearing 
loss in order to establish service connection.  Id.  The 
Court subsequently held that service connection for hearing 
loss may be granted where there is credible evidence of 
acoustic trauma due to significant noise exposure in service, 
post-service audiometric findings meeting regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post-
service findings to the injury in service, as opposed to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

As such, despite his MOS, there is considerable evidence of 
record against finding that the Veteran was exposed to 
acoustic trauma during service.  The Board notes that when 
the Veteran was provided with audiology examinations in July 
1968, May 1973, August 1974, May 1975, July 1976, July 1977, 
September 1977, and July 1978, the examinations all indicated 
that the Veteran had been provided with hearing protection in 
order to carry out his duties.  Finally, the Veteran's STRs 
were reviewed by a VA medical examiner in April 2009, who 
noted that the Veteran had indicated that "hearing 
protection was usually worn during [the Veteran's] military 
service."  Therefore, the evidence of record indicates that 
the Veteran was wearing hearing protection during his 
military service, and as such there is substantial evidence 
against finding that the Veteran experienced in-service 
acoustic trauma.

In his December 2009 VA Form 9, the Veteran pointed out that 
the absence of medical records could not be used to show that 
he did not experience acoustic trauma during his military 
service.  The Veteran is correct in that the VA may not rely 
on the absence of medical records to refute the Veteran's lay 
assertion of experiencing acoustic trauma.  See Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the Board 
may weigh the absence of contemporaneous medical evidence 
against the lay evidence in determining credibility, but the 
Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence).  However, in this case, the Board is not relying 
on the absence of records, but instead on the significant 
evidence of record which indicates that the Veteran did not 
experience acoustic trauma during either his Air Force 
service, or Air Force Reserve service.  The Veteran has not 
provided any lay or medical evidence to corroborate his 
general statements about acoustic trauma, or to contradict 
the medical evidence of record; therefore, the Veteran's lay 
contentions regarding general exposure to acoustic trauma are 
outweighed by the available evidence.

Even assuming that the Veteran had experienced acoustic 
trauma in service, there is no competent evidence of a 
connection between the Veteran's service and his current 
hearing loss as is required by Shedden, 381 F.3d at 1167, 
Hensley, 5 Vet. App. at 159.  There is no competent medical 
evidence or opinion in the record that relates the Veteran's 
current hearing loss to his active service.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  In fact, the competent medical 
evidence of record weighs against such a conclusion.  The AOJ 
provided a VA medical examination in April 2009.  The 
examiner reviewed the Veteran's case file and STRs, and noted 
that the Veteran's "active duty records were silent for 
hearing loss."  Furthermore, the VA medical examiner noted 
that the Veteran reported noise exposure during service, but 
"hearing protection was usually worn during military 
service."  The VA medical examiner also noted that "there 
is a positive history of civilian occupational noise exposure 
as an aircraft mechanic during 1971-1979," although also 
noting that, "hearing protection was generally worn during 
this employment" as well.  After reviewing the case file, 
and examining the Veteran, the VA examiner concluded that 
"the Veteran's current bilateral hearing loss is not caused 
by or a result of in-service acoustic trauma."  The VA 
medical examiner reached this conclusion because of "the 
service treatment record evidence showing hearing within 
normal limits during and after military service."  

The Veteran has indicated his belief that his hearing loss is 
due to his in-service acoustic trauma.  See the Veteran's 
January 2009 claim, May 2009 NOD, and December 2009 VA Form 
9.  There is no evidence presented that the Veteran has the 
requisite training or experience necessary to render him 
competent to make such a determination.  See Layno, at 469; 
38 C.F.R. § 3.159(a)(1).  Therefore the Board concludes that 
his statement is not competent evidence of a connection 
between the Veteran's hearing loss and his service.  As the 
competent medical evidence of record indicates that the 
Veteran's current hearing loss is not due to his in-service 
acoustic trauma, service connection cannot be granted.

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  
There is no evidence to indicate that the Veteran's bilateral 
hearing loss began in service and continued to the present.  
The Veteran's medical record is negative for any complaints 
or records of bilateral hearing loss until many years post-
service.  In fact, the first evidence of hearing loss after 
service is from the March 2009 private treatment record from 
Audiology Consultants, over 45 years after the Veteran had 
been discharged from active Air Force service and over 25 
years after his discharge from the Air Force Reserve.  The 
Federal Circuit Court has held that an extensive lapse of 
time between the alleged events in service and the initial 
manifestation of the subsequently reported symptoms and/or 
treatment is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  With all of the evidence presented by the record 
taken into account, the Board concludes that the record does 
not establish the required continuity of symptomatology 
necessary to establish service connection for bilateral 
hearing loss.  

It follows that there is no basis to award service connection 
for bilateral hearing loss based on chronicity in service or 
continuous symptoms from the period of the Veteran's service.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  
Likewise, since there is no objective indication of a 
bilateral hearing loss within one year after his discharge 
from active Air Force service, the Veteran is not entitled to 
application of the presumptive provisions.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for bilateral hearing loss, with 
no reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Service Connection for Tinnitus

The Veteran claims to currently experience tinnitus which was 
caused by his exposure to acoustic trauma during his military 
service.  See the Veteran's January 2009 claim.  As noted 
above, the first requirement for a service connection claim 
is proof that the Veteran currently has the claimed 
disability.  Shedden v. Principi, 381 F.3d at 1167.  The 
April 2009 VA medical examination indicates that the Veteran 
does currently experience tinnitus.  Furthermore, tinnitus is 
a type of disorder associated with symptoms capable of lay 
observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  
As such, the Board concludes that the Veteran has provided 
competent evidence that he is currently experiencing 
tinnitus.  

The second requirement for a service-connected disability is 
of an in-service occurrence or aggravation of the injury.  
Shedden, 381 F.3d at 1167.  As noted above, with the 
substantial medical evidence of record against a finding of 
acoustic trauma in service, the Board must conclude that the 
Veteran did not experience acoustic trauma to cause tinnitus 
during his active military service.  

Even assuming that the Veteran had experienced acoustic 
trauma in service, there is no competent evidence of a 
connection between the Veteran's service and his current 
tinnitus as is required by Shedden, 381 F.3d at 1167, 
Hensley, 5 Vet. App. at 159.  There is no competent medical 
evidence or opinion in the record that relates the Veteran's 
current tinnitus to his active service.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  In fact, the competent medical 
evidence of record weighs against such a conclusion.  The AOJ 
provided a VA medical examination in April 2009.  The 
examiner reviewed the Veteran's case file and STRs, and noted 
that the Veteran's "[n]o complaint or diagnosis of tinnitus 
was found in the service treatment record."  Furthermore, 
the VA medical examiner noted that the Veteran reported noise 
exposure during service, but "hearing protection was usually 
worn during military service."  The VA medical examiner also 
noted that "there is a positive history of civilian 
occupational noise exposure as an aircraft mechanic during 
1971-1979," although also noting that, "hearing protection 
was generally worn during this employment" as well.  The 
examiner concluded that the Veteran's "current bilateral 
tinnitus is not caused by or a result of in-service acoustic 
trauma."  The VA examiner reached this conclusion both 
because the Veteran's STRs contained no indication of 
tinnitus during service, as well as the Veteran's "report of 
date of onset (5-6 years ago)."  There is no other medical 
evidence to show a connection between the Veteran's tinnitus 
and his service.

The Veteran has indicated his belief that his current 
tinnitus is the result of his acoustic trauma experienced 
working as a "jet engine mechanic."  See the Veteran's 
January 2009 claim, May 2009 NOD, and December 2009 VA Form 
9.  There is no evidence presented that the Veteran has the 
requisite training or experience necessary to render him 
competent to make such a statement.  See Layno, supra, at 
469; see also 38 C.F.R. § 3.159(a)(1).  Therefore the Board 
concludes that these statements are not competent evidence of 
a connection between the Veteran's tinnitus and his service.  
As none of the competent medical opinions of record indicates 
that the Veteran's current tinnitus is due to his in-service 
acoustic trauma, there is no competent evidence of a 
connection between the Veteran's in-service acoustic trauma 
and his current tinnitus.  In fact, the competent medical 
evidence weighs against such a conclusion.

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of 


symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and third 
elements of service connection discussed above.  Savage, 10 
Vet. App. at 495-496.  

In this case, there is no evidence to indicate that the 
Veteran's tinnitus began in service and continued to the 
present.  The Veteran's STRs do not contain any indication of 
tinnitus, from either his active Air Force service or from 
his multiple audiology examinations during his Air Force 
Reserve service.  The Veteran's medical record is negative 
for any complaints or records of tinnitus until many years 
post-service.  In fact, the first evidence of a diagnosis of 
tinnitus is from the April 2009 VA examination, over 45 years 
after the Veteran had been discharged from active Air Force 
service and over 25 years after his discharge from the Air 
Force Reserve.  The Veteran also reported to the April 2009 
VA medical examiner that his tinnitus had begun with a 
"gradual onset approximately "5-6 years ago," or at the 
earliest almost 40 years after his discharge from the Air 
Force and almost 20 years after his discharge from the Air 
Force Reserve.  

As noted above, the Federal Circuit Court has held that an 
extensive lapse of time between the alleged events in service 
and the initial manifestation of the subsequently reported 
symptoms and/or treatment is a factor for consideration in 
deciding a service connection claim.  Maxson, 230 F.3d at 
1333.  With all of the evidence presented by the record taken 
into account, the Board concludes that there is no evidence 
in the record of the continuity of symptomatology necessary 
to establish service connection for tinnitus.

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for tinnitus, with no reasonable 
doubt to resolve in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


